PER CURIAM.
Jessie DeWitt Little appeals a judgment for seven criminal offenses and the sentences imposed thereon. The record on appeal included discrepancies regarding the sentences intended or imposed for counts six and seven. After notice to the parties, this court relinquished jurisdiction to the circuit court to permit the circuit court to clarify the sentences imposed. The circuit court entered an order clarifying the sentencing and directing certain changes to the sentencing documents. Mr. Little has not challenged this order, and the clarified sentences are legal and appropriate. On remand, to avoid any confusion about the sentences, the circuit court should enter amended sentencing documents consistent with the July 11, 2007, clarification order.
Affirmed with instructions.
ALTENBERND, CASANUEVA, and SALCINES, JJ., Concur.